Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 02/03/2022.  Presently claims 14-31 are pending. 
Response to Arguments
Applicant's arguments filed 02/03/2021 with respect Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.

Applicant argued that “Based upon this description of Fig. 24 as well as well as the rest of the description in Johnson, a person of ordinary skill in the art would not resolve the scope and content of Johnson, and Fig. 24, to result in the annotated version of Fig. 24 as provided in the Office Action. By its own description, Fig. 24 discloses a nozzle 16, but is silent regarding a nozzle insert. The nozzle insert as found in claim 14 is not shown or disclosed until Fig. 51.A valve 38 with a hollow interior passage 40 is formed in the nozzle." Therefore, this is merely identifying the claimed nozzle with a nozzle passage. 

In response to this argument, the definition of the insert is to place or fit something into another thing;

Accordingly, this argument is not persuasive.   

    PNG
    media_image1.png
    773
    850
    media_image1.png
    Greyscale




















Applicant argued that “the annotated Fig. 24 appears to conclude that the spout 417, the spout 417. spout 417 extends from the bottom of annular sidewall 415, and encloses all flexible nozzle, except the bottom outlet. A person of ordinary skill in the art would not interpret the disclosed shroud as the claimed nozzle given the disclosure of Johnson. Likewise, in the annotated Fig. 24 from the office action, there is no specification support for the labeled features of the insert flap wall, insert lateral wall, nozzle interior surface, nozzle passage, or second port as claimed in claim 14”.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., from where the nozzle extended) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
There is nothing in claims regrading from where the nozzle extended, the claim is required “a nozzle (fig.15: (16) or (116)) fluidly connected to the discharge cover” fluidly connected to the discharge cover (fig.15: (414)),
Further, the element (417) is a shield for surrounding the nozzle, therefore the element (417) is part of the nozzle, and 
The drawings are part of the disclosure, and the Examiner relied on the drawings and reasonably interpreted the drawings of the prior art of Johnson.
	
Accordingly, this argument is not persuasive.   

Applicant argued that the prior art of Naesje (US20090212061A1) does not disclose the first port and second port, Applicant argued that the elements (12) and (70b) are one part.
In response to this argument, the elements (12) and (70b) are two separated elements (paragraph 0063 and figs.9-10).
Accordingly, this argument is not persuasive.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-31 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US20170267441A1) in view of Naesje (US20090212061A1).

Regarding claim 14, Johnson disclose a system for grinding nuts into a food paste and dispensing the paste therefrom (abstract), comprising: 
an auger (fig.15: (432)) for preprocessing nuts into nut particulates (paragraphs 0076 and 0092-0095); 
a milling device (fig15: (418)) that receives nut particulates and grinds the nut particulates into a pressurized flow of viscous food paste; 
a discharge cover (fig.15: (414)) surrounding at least a portion of the milling device, the discharge cover directs the viscous food paste away from the milling device; 
a nozzle (fig.15: (16) or (116)) fluidly connected to the discharge cover (paragraphs 0098-100), 
the nozzle comprising: 
a nozzle passage defined by opposed side walls (see figs.24 below), 
the nozzle passage extending from a nozzle inlet to a nozzle outlet (see fig.24 below); and 
a first port (see fig.24 below) positioned proximate the nozzle outlet; the first port configured to move between an open position and closed position (paragraph 0099); and 
a valve insert (figs.24-26: (38)) comprising a body that comprises opposed flap walls (fig.24: the left and right bottom parts of element (38) along x-axis) and opposed lateral walls (fig.24: the lateral walls “thickness along z-axis” of the element (38)), 
the valve insert positioned within the nozzle passage between the nozzle inlet and the first port (see fig.24 below), 

from the nozzle inlet to the nozzle outlet is first restricted within the valve insert by the second port (see fig.24 below) (paragraph 0099).  

Johnson does not disclose the nozzle passage defined opposed flap walls;
the first port is configured to move between an open position and a closed position; and the flow restricted from the nozzle outlet by the first port

    PNG
    media_image2.png
    864
    661
    media_image2.png
    Greyscale
















Naesje teaches a nozzle for a viscous food dispensing system configured to dispense a viscous food product (abstract; paragraph 0001 and figs.9-10), the nozzle comprising:
a nozzle passage (figs.9-10: (50)) defined by opposed side walls (figs.9-10: (76)) and opposed flap walls (figs.9-10: (64)) (paragraphs 0059-0063), 
the nozzle passage extending from a nozzle inlet (figs.9-10: the inlet at (14)) to a nozzle outlet (figs.9-10: (32));
a first port (figs.9-10:(70b)) positioned proximate the nozzle outlet; the first port configured to move between an open position and closed position (paragraph 0063);
a valve (figs.9-10: (6)) insert 
comprising a body that comprises opposed flap walls (fig.9: the left and right elements (6b)) and opposed lateral walls (fig.9: the lateral walls “thickness along z-axis” of the element (6b)),
the valve insert positioned within the nozzle passage (figs.9-10: (50)) between the nozzle inlet (figs.9-10: the inlet at (14)) and the first port (figs.9-10:(70b)), 
the valve insert comprising a second port (figs.9-10: (12)); and
wherein the first port and the second port are configured to move between an open position (fig.10) and a closed position (fig.9) in which flow from the nozzle inlet to the nozzle outlet is first restricted within the valve insert by the second port (figs.9-10: (12)) then restricted from the nozzle outlet by the first port figs.9-10:(70b)) (paragraph 0063).
Both of the prior arts of Johnson and Naesje are related to a device of food process;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle of the device of Johnson to have the nozzle passage defined opposed flap walls; the first port is configured to move between an open position and a closed position; and the flow restricted from the nozzle outlet by the first port as taught by Naesje thereby having the nozzle passage defined by opposed side walls and opposed flap walls, and the first port and the second port are configured to move between an open position and a closed position in which flow from the nozzle inlet to the nozzle outlet is first restricted within the valve insert by the second port then restricted from the nozzle outlet by the first port, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 15, Johnson disclose wherein the milling device comprises texture adjustment to provide food pastes with a variety of viscosities (paragraph 0085).  

Regarding claim 16, Johnson disclose wherein the body of the valve insert (fig.24: the body of the element (38)) configured to be received in the nozzle passage (see fig.24: above), 

an outer surface (see fig.24 above) configured to form a seal with an interior surface of the nozzle passage (see fig.24 above) thereby directing flow of viscous food product through the insert passageway.  

Regarding claim 17, Johnson disclose wherein the outer surface (see fig.24 above) of the valve insert proximate the insert inlet is contoured to match interior surface of the nozzle passage proximate the nozzle inlet (see fig.24 above), 
The opposed lateral walls of the body of the valve insert (fig.24: the lateral walls “thickness along z-axis” of the element (38)) engage the interior surface of the nozzle passage (see fig.24 above) at the side walls along a length of the opposed lateral walls, and 
the flap walls (fig.24: the left and right bottom parts of element (38) along x-axis) of the body of the valve insert that angle interiorly away from the interior surface of the nozzle passage at the flap walls defining the nozzle passage to form a gap therebetween (see fig.24 above).  

Regarding claim 18, Johnson disclose wherein the second port includes opposing gates (see fig.24 above) positioned on insert flap walls (see fig.24 above) that extend towards each other from opposite sides of the nozzle passage (see fig.24 above); and 


Regarding claim 19, Johnson disclose wherein a gap (see fig.24 above) is formed between an outer surface of the insert flap walls and an interior surface defining the nozzle passage (see fig.24 above).  

Regarding claim 20, Naesje teaches wherein the first port includes nozzle flap walls (fig.9: (64)) that are tapered inward towards each other from opposite sides of the nozzle passage; and 
wherein an outer surface of the insert flap walls (fig.9: the outer surface of the element (6b)) is tapered inward at a greater angle than an interior surface (fig.9: the interior surface of the element (6b)) of the adjacent nozzle flap walls (fig.9: (64)) to form gap therebetween (fig.9 the gap between elements (6c) and (64)).


Regarding claim 21, Johnson disclose wherein the outer surface (see fig.24 above) of the valve insert proximate the insert inlet is contoured to match interior surface of the nozzle passage proximate the nozzle inlet (see fig.24 above).

Regarding claim 22, Johnson disclose wherein the opposed lateral walls (fig.24: the lateral walls “thickness along z-axis” of the element (38)) of the body of the valve insert engage the interior surface of the nozzle passage (see fig.24 above) at the side walls along a length of the opposed lateral walls. 

Regarding claim 23, Johnson disclose wherein the opposed flap walls (see fig.24 above) of the body of the valve insert angle interiorly away from the interior surface of the nozzle passage at the flap walls defining the nozzle passage to form a gap therebetween (see fig.24 above). 
 
Regarding claim 24, Johnson disclose wherein the second port includes opposing gates (see fig.24 above) positioned on insert flap walls that extend towards each other from opposite sides of the nozzle passage (see fig.24 above); and 
wherein the insert flap walls are configured to flex outward to move the opposing gates away from each other thereby moving second port into the open position from the closed position (fig.39), and to flex inward to move the opposing gates towards each other thereby moving the second port into the closed position from the open position (fig.38) (paragraph 0106). 

Regarding claim 25, Johnson disclose wherein the opposing gates (see fig.24 above) converge on a narrow aperture between the opposing gates when the second port is in the closed position (fig.38); and 


Regarding claim 26, Johnson disclose wherein the opposing gates (see fig.24 above) are configured to engage when the second port is in the closed position (fig.39); and 
wherein opposing gates are configured to move away from each other out of engagement to form an aperture when the second port moves from the closed position to the open position (fig.38).  

Regarding claim 27, Johnson disclose wherein a gap is formed between an outer surface of the insert flap walls and an interior surface defining the nozzle passage (see fig.24 above).  

Regarding claim 28, Naesje teaches wherein the first port includes nozzle flap walls (fig.9: (64)) that are tapered inward towards each other from opposite sides of the nozzle passage; and 
wherein an outer surface of the insert flap walls the outer surface of the element (6b)) is tapered inward at a greater angle than an interior surface (fig.9: the interior surface of the element (6b)) of the adjacent nozzle flap walls to form gap therebetween (fig.9 the gap between elements (6c) and (64)).  


Regarding claim 29, Johnson disclose wherein the first port is spaced apart from the second port and the second port provides a seal against the flow of food product into (see fig.24 above) a space formed between the valve insert and the first port in the nozzle passage (see fig.24 above).  

Regarding claim 30, Johnson disclose wherein the first port and the second port are integrally formed with a body of the nozzle (see fig.24 above).  

Regarding claim 31, Johnson disclose wherein the valve insert configured to be removably received in the nozzle passage (paragraph 0098 and figs.24-26).

An alternative rejection under another interpretation, claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US20170267441A1) in view of Naesje (US20090212061A1).

Regarding claim 14, Johnson disclose a system for grinding nuts into a food paste and dispensing the paste therefrom (abstract), comprising: 
an auger (fig.15: (432)) for preprocessing nuts into nut particulates (paragraphs 0076 and 0092-0095); 
a milling device (fig15: (418)) that receives nut particulates and grinds the nut particulates into a pressurized flow of viscous food paste; 
a discharge cover (fig.15: (414)) surrounding at least a portion of the milling device, the discharge cover directs the viscous food paste away from the milling device; 


Johnson does not disclose the nozzle comprising: a nozzle passage defined by opposed side walls and opposed flap walls, the nozzle passage extending from a nozzle inlet to a nozzle outlet;
a first port positioned proximate the nozzle outlet; the first port configured to move between an open position and closed position; a valve insert comprising a body that comprises opposed flap walls and opposed lateral walls, the valve insert positioned within the nozzle passage between the nozzle inlet and the first port, the valve insert comprising a second port; and
wherein the first port and the second port are configured to move between an open position and a closed position in which flow from the nozzle inlet to the nozzle outlet is first restricted within the valve insert by the second port then restricted from the nozzle outlet by the first port.

Naesje teaches a nozzle for a viscous food dispensing system configured to dispense a viscous food product (abstract; paragraph 0001 and figs.9-10), the nozzle comprising:
a nozzle passage (figs.9-10: (50)) defined by opposed side walls (figs.9-10: (76)) and opposed flap walls (figs.9-10: (64)) (paragraphs 0059-0063), 
the nozzle passage extending from a nozzle inlet (figs.9-10: the inlet at (14)) to a nozzle outlet (figs.9-10: (32));

a valve (figs.9-10: (6)) insert 
comprising a body that comprises opposed flap walls (fig.9: the left and right elements (6b)) and opposed lateral walls (fig.9: the lateral walls “thickness along z-axis” of the element (6b)),
the valve insert positioned within the nozzle passage (figs.9-10: (50)) between the nozzle inlet (figs.9-10: the inlet at (14)) and the first port (figs.9-10:(70b)), 
the valve insert comprising a second port (figs.9-10: (12)); and
wherein the first port and the second port are configured to move between an open position (fig.10) and a closed position (fig.9) in which flow from the nozzle inlet to the nozzle outlet is first restricted within the valve insert by the second port (figs.9-10: (12)) then restricted from the nozzle outlet by the first port figs.9-10:(70b)) (paragraph 0063).

Both of the prior arts of Johnson and Naesje are related to a device of food process;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the nozzle of the device of Johnson by the nozzle as taught by Naesje thereby having disclose the nozzle comprising: a nozzle passage defined by opposed side walls and opposed flap walls, the nozzle passage extending from a nozzle inlet to a nozzle outlet; a first port positioned proximate the nozzle outlet; the first port configured to move between an open position and closed position; a valve insert comprising a body that comprises .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSICA CAHILL/Primary Examiner, Art Unit 3753